Dissenting Opinion by
BATTAGLIA, J.
Although the majority appropriately determines that Section 812 of the Anne Arundel County Charter applies to both the County Executive and the County Council, such that Section 2 of Bill 4-11, attempting to eviscerate Section 812, is void as violative of the Charter, its second conclusion — that Section 812 does not violate the Maryland Constitution — is clearly erroneous. Specifically, Article XI-A of our Constitution states, with respect to local law-making power, that, “[e'lvery charter so formed shall provide for an elected legislative body in which shall be vested the law-making power of *756said City or County.” Maryland Constitution Article XI-A, Section 3.
Section 812 of the Anne Arundel County Charter purports to direct the Anne Arundel County Council to implement, by ordinance, a system of binding arbitration for labor disputes with law enforcement personnel and firefighters. The Section, in pertinent part, requires the County Council to include in the yearly budget any award that has been made by the arbitrator, without any discretion in the County Council to modify the award in any way.
In so doing, Section 812 violates the Maryland Constitution by delegating the power to appropriate County revenue, an essential aspect of local law-making power,1 to a private actor. In going in the opposite direction, the majority erroneously asserts that Section 812 is constitutional because the County Council retains some measure of discretion and control over spending the County’s money in that it has the power to enact ordinances that control the logistics of the arbitration process. The standard used, and its application by the majority are in error.
*757The appropriate test to determine whether a limitation on the County Council’s power is permissible is, “the degree to which the county council retains discretion and control regarding an area under its authority pursuant to Article XI-A of the Maryland Constitution,” as articulated by Judge John C. Eldridge in Save Our Streets v. Mitchell, 357 Md. 237, 253, 743 A.2d 748, 757 (2000). The majority states that Section 812 does not violate our State Constitution because, “[ojnce the voters, acting under Const. Art. XI-A, [Section] 1, made the policy decision, Charter [Section] 812 left all of the detail of the implementation to the Council for the exercise of its Art. XI-A, [Section] 3 law-making power in Bill 1-03.” Maj. Op. at 749-50, 53 A.3d at 1200. This assertion is without merit, however, because Section 812 does not leave any discretion in the County Council with regard to whether it will fund any award made by an arbitrator, or when and how. Thus, the County Council does not retain control or discretion over its budget, which is an important aspect of its law-making power. See City of Annapolis v. Anne Arundel County, 347 Md. 1, 14, 698 A.2d 523, 529 (1997) (“[T]he authority to budget and appropriate revenue is implicit in Article XI-A and is an inherent power of all Maryland counties.”).
The abrogation of the County Council’s law-making power by delegation to the arbitrator of the ability to impugn the budget is the gravamen of this case and renders Section 812 unconstitutional. In Anne Arundel County v. Fraternal Order, 313 Md. 98, 543 A.2d 841 (1988), we distinguished between charter amendments that leave sufficient discretion to the County Council to survive Constitutional scrutiny and those that do not. At issue in that case was whether a newly created lieutenant position of the Anne Arundel County Detention Center should have been included in a collective bargaining unit. The charter amendment we scrutinized imposed binding arbitration on the County and the law enforcement union with respect to whether the position would be included in the bargaining unit, but left to the County Council the discretion to determine the pay for the position. We held that the amendment was constitutional because, “the County *758Council and the County Executive still retain the ultimate decision-making authority with respect to employee compensation” Id. at 117, 543 A.2d at 851.
Our brethren on the Court of Special Appeals, in Wicomico County FOP, Lodge 111 v. Wicomico County, 190 Md.App. 291, 988 A.2d 555 (2010), also have implemented our jurisprudential distinction. In that case, a charter amendment that purported to require that the Wicomico County Council adopt binding arbitration and include any award in its budget, much like the Charter provision at issue here, was determined to be unconstitutional. The amendment at issue required the County Council to adopt legislation that would provide a framework for the arbitration process. In holding that the amendment was not constitutional, our brethren in the intermediate appellate court relied on our decisions in Cheeks v. Cedlair Corp., 287 Md. 595, 415 A.2d 255 (1980) and Griffith v. Wakefield, 298 Md. 381, 470 A.2d 345 (1984) to conclude that, because the amendment “mandated the enactment of legislation which usurped the Council’s legislative discretion with respect to a specific subject matter and a specific group of employees,” it was unconstitutional. Wicomico County, 190 Md.App. at 303, 988 A.2d at 560-61. The majority disavows this case without any analysis and, in so doing, sub silencio, overrules Cheeks and Griffith.
In differentiating Wicomico County and its jurisprudential origins in Cheeks and Griffith, the majority adheres to the tenets of the dissent in Griffith. In Griffith, we were faced with a proposed Baltimore County charter amendment that purported to set forth a system for binding arbitration to resolve collective bargaining disputes involving County-employed firefighters. The proposed amendment “set[ ] forth, in minute detail, the composition, function, and powers” of the arbitration board that was to resolve any disputes between the County and the firefighters. Griffith, 298 Md. at 386, 470 A.2d at 348. The proposed amendment also stated that any award by the arbitration board would be binding on the County Council and County Executive, that the County Executive was required to include any funds necessary to carry out *759the arbitration board’s awards, and that the County Council could not decrease or remove such funds when it approved the budget submitted by the County Executive, just as in the instant case.
We held that the amendment was not appropriate “charter material” because it “is not intended to, nor does it, alter the ‘form or structure’ of the Baltimore County government.” Id. at 388, 470 A.2d at 349. Instead, we recognized that the proposed amendment divested the County Council of any discretion related to compensation of Baltimore County firefighters. We were careful, however, to note that a system of binding arbitration could be implemented, but only if done in two steps; first, the charter would have to be amended to permit the County Council to enact legislation regarding binding arbitration, then the County Council would have to enact such legislation:
If the proposed Baltimore County charter amendment had merely authorized the Baltimore County Council to enact a system of binding arbitration with regard to the compensation of Baltimore County employees, and if, pursuant to that authorization, the Baltimore County Council had exercised its discretion to enact an ordinance containing provisions similar to those in the proposed charter amendment now before us, the present case would be distinguishable from Cheeks.
Id. at 389-390, 470 A.2d at 350.
The dissent in Griffith, authored by the author of the instant opinion, would have upheld the charter amendment because the author did not agree with the principle that the citizens of a county may authorize the County Council to adopt binding arbitration but are not permitted to control the details of the scheme. Under his view, the citizens of a county, consistent with our State Constitution, could completely divest the County Council of its legislative power in favor of an arbitrator. The dissent did not agree that the power of the citizens of a county was limited to mere authorization; rather he believed that citizens have the right to set forth whatever *760system of local government they wish, including one in which all legislative discretion has been removed to a private actor. This rationale, which was rejected by the majority in that case, is precisely what the majority now embraces, thereby sub silentio overruling Griffith and Cheeks and explicitly rejecting Wicomico County. Not only does the majority confuse our jurisprudence, but it practically permits an arbitrator to enfeeble the finances of the County by making an award for which there is not sufficient money in the local coffers.
Finally, the majority makes much of the fact that Section 812 was approved by the voters and that, “[t]o say that the voters of a county, exercising their power to amend the Charter, cannot direct that their policy decision be implemented by the County Council would be to hold that only the County Council ultimately can decide whether binding arbitration is County policy.” Maj. Op. at 748, 53 A.3d at 1199. This statement, however, completely misconstrues the amendment at issue. There is no question that the citizens of a county can authorize the County Council to enact binding arbitration, manifesting the policy of the County. What the citizenry cannot do, however, is take over the role of the County Council by assigning its power to set the County budget to a private actor.2
The majority has uprooted three decades of our jurisprudence regarding the constitutionality of charter amendments. The legal landscape that results from today’s decision is one in which the citizens of a county could divest the legislative body of budgetary authority without constitutional violation. I disagree and thus dissent.

. While the majority recognizes that making budgets and appropriating funds are "inherent powers” of counties in Maryland, Maj. Op. at 748-49, 53 A.3d at 1199, it concludes that a system of binding arbitration "does not implicate, on analysis, the lawmaking power of the Council." Maj. Op. at 747-49, 53 A.3d at 1198-99. My colleagues assert that our statement in City of Annapolis v. Anne Arundel County, 347 Md. 1, 698 A.2d 523 (1997) that, "[t]he budgetary and appropriation system is a fundamental aspect of the form and structure of a home rule county's government[,j” id. at 15, 698 A.2d at 530 (internal quotations omitted), stands for the principle that a charter amendment purporting to direct the County Council to appropriate funds in a certain manner, in this case consistent with an arbitrator’s award, is proper charter material. This highlights a fundamental misunderstanding of the instant amendment and our prior cases. Section 812 does not alter the form or structure of the budget system; rather, it obliterates the County Council’s constitutional discretion in the existing process. The majority's mistake in this regard, while clearly important for our jurisprudence, is not my focus because the majority errs more substantially in concluding that Section 812 does not divest completely the County Council of its control over the budget, as will be explained infra.


. The majority also seems prepared to subject those laws approved by the voters to a less substantial constitutional scrutiny than those laws not so voted upon, a decision that makes no sense whatsoever when one considers that citizens voting on legislation is simply a vehicle to enactment, not deserving of any special status as compared to any other vehicle for enacting legislation. Moreover, such a system of constitutional review would destroy any notion that we are a representational democracy and eviscerate the power of our Constitution to prevent the enactment of unjust laws.